DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of the preliminary amendment filed 02/09/22.
Status of Claims
2)	Claims 1-12 and 14-19 have been canceled via the preliminary amendment filed 02/09/22.
	Claim 13 has been amended via the preliminary amendment filed 02/09/22.
	Claim 13 is pending and is examined on the merits.
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ information disclosure statement filed 05/25/22.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
4)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 12/07/2021.
Drawings
5)	Acknowledgment is made of Applicants’ replacement drawings filed 12/06/21. 
Priority
6)	This AIA  application, filed 12/06/2021, is a continuation of the U.S application 17/072,562 filed 10/16/2020, now US patent 11,225,509, which is a continuation of PCT/US2019/027627 filed 04/16/2019, which claims the benefit of the US provisional application 62/659,116 filed 04/17/201.
Objection(s) to Specification
7)	The instant specification is objected to for the following reasons:
	(a)	Paragraph [0.1] of the as-filed specification does not reflect the current issued status of the prior non-provisional application 17072562 as indicated in italicized letters supra under the section ‘Priority’. 
(b)	The use of trademark recitations in the instant specification has been noted.  For example, see section [579] for ‘Sepharose’.  All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term.  See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
8)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

9)	Claim 13 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.   
Claim 13, as amended, is drawn to a method of treating a generic ‘disease, disorder, or condition’ involving HER2-expressing cells in a patient comprising the step of administering to a patient in need thereof a therapeutically effective amount of a monovalent, monomeric HER2-targeting molecule comprising the polypeptide sequence of SEQ ID NO: 29 or SEQ ID NO: 102. Unlike the latter recited ‘a patient in need thereof’, the former recited ‘a patient’ is not required to be in need of said treatment. The polypeptide sequence of SEQ ID NO: 29 or SEQ ID NO: 102 is thus required to treat any generic ‘disease, disorder, or condition’ involving HER2-expressing cells in said patient upon administration by any route. The limitation ‘disease’, ‘disorder’, or ‘condition’ involving HER2-expressing cells, each represents an enormously broad genus encompassing incredibly huge number of diseases, disorders, and conditions. However, Applicants were not in possession of the full scope of the claimed invention at the time of the invention.    
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002).
An analysis of the breadth of the instant claims is set forth herein. The claimed method is a method of treating a generic ‘disease, disorder, or condition’ involving HER2-expressing cells in a patient comprising the step of administering to a patient in need thereof a therapeutically effective amount of a monovalent, monomeric HER2-targeting molecule comprising the polypeptide sequence of SEQ ID NO: 29 or SEQ ID NO: 102. SEQ ID NO: 102 is 99.8% identical to SEQ ID NO: 29. The as-filed specification defines the term ‘disease’, ‘disorder’, or ‘condition’ to encompass cancer, tumor, growth abnormality, immune disorder, or microbial infection. See for example sections [171], [172] and [581]. Certain malignant and non-malignant cancer species encompassed within the cancer and tumor genus are identified therein. The ‘disorder’ genus treated by the claimed method encompasses immune and non-immune disorder species associated with diseases such as amyloidosis, ankylosing spondylitis, asthma, Crohn’s disease, diabetes, graft rejection, graft-versus-host disease, Hashimoto’s thyroiditis, hemolytic uremic syndrome, HIV-related disease, lupus erythematosus, multiple sclerosis, polyarteritis nodosa, polyarthritis, psoriasis, psoriatic arthritis, rheumatoid arthritis, scleroderma, septic shock, Sjogren’s syndrome, ulcerative colitis and vasculitis. See for example section [171]. The scope of ‘microbial infection’ encompassed within the definition of the claim limitation ‘disease’, ‘disorder’, or ‘condition’ represents an incredibly broad genus encompassing systemic and non-systemic infections due to unlimited species of Gram-positive and Gram-negative bacteria, aerobic and anaerobic bacteria, fungi, parasites, viruses, protozoa and metazoa etc. However, the evidence within the as-filed specification, for example, data from Tables 2 and 3, are limited to a showing of a greater cytotoxic potency of the HER2-targeting 115111 molecule, i.e., SEQ ID NO: 29, when tested in vitro with specific HER2 positive cancer or tumor cell lines. The structure of SEQ ID NO: 29 is thus correlated with cytotoxic activity for certain cancer cells. However, cancer species is not representative of the entire vast and variable disease, disorder, or condition genus. A method of treating HER2-expressing cancer species is insufficient to show possession of a method of treating the entire vast disease, disorder, or condition genus, the definition of which includes growth abnormality and a huge number of immune and non-immune disorder species and disseminated and non-disseminated microbial infection species. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated’).  ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Except for the cancer species, the structure of SEQ ID NO: 29 or SEQ ID NO: 102 has not been correlated with the requisite therapeutic functions of treating the pathogenetically variable genus of disease, disorder, or condition. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. A mere idea or unsubstantiated function is insufficient for written description. Furthermore, the written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts as in the instant case are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. For inventions in emerging and/or unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ In the instant case, a concrete structure-therapeutic function correlation for the entire genus of disease, disorder, or condition is lacking. Clearly, Applicants did not describe the invention of the instant claims sufficiently to show that they had possession of the full scope of the method as claimed at the time of the invention.  
	The essence of the written description requirement is that a patent Applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification ....” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it”). We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). When a patent claims a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id. at 1349. Clearly, the instant specification does not describe the claimed invention in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  Instant claim does not meet the provision of 35 U.S.C § 112(a).
Double Patenting Rejection(s)
10)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
11)	Claim 13 is rejected under the judicially created doctrine of nonstatutory obviousness type double patenting as being unpatentable over claims 3-10 of US patent 11,389,542. Although the claims are not identical, they are not patentably distinct from each other because the method of treating a cancer involving HER2-expressing cells in a patient in need thereof, the method comprising administering to the patient a therapeutically effective amount of a polypeptide comprising the amino acid sequence of SEQ ID NO: 828 claimed in the above-identified claims of the ‘542 patent anticipates the instantly claimed method of treating a disease, disorder, or condition such as cancer involving HER2-expressing cells in a patient, the method comprising administering to a patient in need thereof a therapeutically effective amount of a polypeptide comprising the amino acid sequence of SEQ ID NO: 29 or SEQ ID NO: 102. The polypeptide of SEQ ID NO: 828 comprises the instantly recited amino acid sequence of SEQ ID NO: 29 or SEQ ID NO: 102.  See the sequence alignment below:
US-17-314-563-828
Sequence 828, Application US 17314563
Patent No. 11389542
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: SHIGA TOXIN A SUBUNIT EFFECTOR POLYPEPTIDES, SHIGA TOXIN EFFECTOR SCAFFOLDS, AND CELL-TARGETING MOLECULES FOR SITE-SPECIFIC CONJUGATION
CURRENT APPLICATION NUMBER: US 17/314,563
CURRENT FILING DATE: 2021-05-07
PRIOR APPLICATION NUMBER: US 16/467,737
PRIOR FILING DATE: 2019-06-07
PRIOR APPLICATION NUMBER: PCT/US2017/065074
PRIOR FILING DATE: 2017-12-07
PRIOR APPLICATION NUMBER: US 62/431,036
PRIOR FILING DATE: 2016-12-07
NUMBER OF SEQ ID NOS: 1239
SEQ ID NO: 828
LENGTH: 519
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION: /note= "Description of Artificial Sequence: Synthetic polypeptide"
US-17-314-563-828

Query Match 100%; Score 2699; DB 119; Length 519; Best Local Similarity 100%;
Matches  519; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60

Qy         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120

Qy        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180

Qy        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240

Qy        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNY 300

Qy        301 GMNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GMNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSA 360

Qy        361 TYFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TYFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSP 420

Qy        421 SSLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SSLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSG 480

Qy        481 PDFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 519
              |||||||||||||||||||||||||||||||||||||||
Db        481 PDFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 519

12)	Claim 13 is rejected under the judicially created doctrine of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 of US patent 11,225,509 (Applicants’ IDS).  Although the claims are not identical, they are not patentably distinct from each other because both sets of claims claim a method of treating a disease, disorder, or condition involving HER2-expressing cells in a patient in need thereof, the method comprising administering to the patient a therapeutically effective of a HER2-targeting molecule comprising the polypeptide sequence of SEQ ID NO: 29 or SEQ ID NO: 102 and a  pharmaceutically acceptable excipient or carrier. The administered SEQ ID NO: 29 or SEQ ID NO: 102 is identical to the instantly recited SEQ ID NO: 29 or SEQ ID NO: 102. See the sequence alignments (A) and (B) below:
(A)
US-17-072-562-29
Sequence 29, Application US 17072562
US patent No. 11,225,509
Publication No. US 20210040160 A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: HER2-TARGETING MOLECULES COMPRISING DE-IMMUNIZED SHIGA TOXIN A SUBUNIT SCAFFOLDS
CURRENT APPLICATION NUMBER: US 17/072,562
CURRENT FILING DATE: 2020-10-16
PRIOR APPLICATION NUMBER: 62/659,116
PRIOR FILING DATE: 2018-04-17
NUMBER OF SEQ ID NOS: 181
SEQ ID NO: 29
LENGTH: 519
TYPE: PRT
ORGANISM: Artificial Sequence
OTHER INFORMATION: Description of Artificial Sequence: Synthetic polypeptide
US-17-072-562-29

Query Match 100%; Score 2699; DB 22; Length 519; Best Local Similarity 100%;  
Matches 519; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60

Qy         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120

Qy        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180

Qy        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240

Qy        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNY 300

Qy        301 GMNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GMNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSA 360

Qy        361 TYFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TYFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSP 420

Qy        421 SSLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SSLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSG 480

Qy        481 PDFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 519
              |||||||||||||||||||||||||||||||||||||||
Db        481 PDFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 519
(B)
US-17-072-562-102
Sequence 102, Application US 17072562
Patent No. 11225509
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: HER2-TARGETING MOLECULES COMPRISING DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT SCAFFOLDS
CURRENT APPLICATION NUMBER: US 17/072,562
CURRENT FILING DATE: 2020-10-16
PRIOR APPLICATION NUMBER: 62/659,116
PRIOR FILING DATE: 2018-04-17
NUMBER OF SEQ ID NOS: 181
SEQ ID NO: 102
LENGTH: 518
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic polypeptide"
US-17-072-562-102

Query Match 100%; Score 2694; DB 4; Length 518; Best Local Similarity 100%;  Matches 518; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNYG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNYG 300

Qy        301 MNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 MNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSAT 360

Qy        361 YFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSPS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSPS 420

Qy        421 SLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSGP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSGP 480

Qy        481 DFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 518
              ||||||||||||||||||||||||||||||||||||||
Db        481 DFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 518

Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ) Second Paragraph
13)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14)	Claim 13 is rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	Claim 13, as amended, is ambiguous, inconsistent, confusing and indefinite in reciting ‘a patient’ and also ‘a patient in need thereof’, the former being broader in scope than the latter. Said inconsistent limitations in the same claim render the metes and bounds of the claim indeterminate. 
Conclusion
15)	No claims are allowed.  
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

November, 2022